Citation Nr: 0306698	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for the service connected left pleural cavity injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from July 1952 to July 1954.

This appeal arises from a September 1999 rating decision of 
the Cleveland, Ohio Regional Office (RO).  The issue of 
whether a rating in excess of 20 percent is warranted for the 
service connected left pleural cavity injury was the subject 
of a development memorandum in September 2002.  

The additional development sought as part of the September 
2002 development memorandum is now of record.  As this 
evidence supports a total grant of the benefit on appeal, the 
Board has not provided notice of the development to the 
veteran pursuant to 38 C.F.R. § 20.903 prior to the issuance 
of a decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Recent pulmonary function testing shows a DLCO of less 
than 40 percent of predicted value.

3.  The veteran's pulmonary disability requires outpatient 
oxygen therapy.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for the service connected pleural cavity injury have been 
met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.1, 4.2, 
4.7, Diagnostic Code 6845 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA as part of 
that notice (to include what evidence, if any, will be 
obtained by the claimant, and which evidence, if any, will be 
retrieved by VA).  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002), where the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the duty to notify 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
set forth in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
As set forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the September 
1999 rating decision of the evidence needed to substantiate 
his claim.  He was provided an opportunity to submit such 
evidence.  In the December 1999 statement of the case and the 
May 2000 and August 2000 supplemental statements of the case 
the RO notified the veteran of all regulations relating to 
his claim, informed him of the reasons for which it had 
denied his claim, and provided him additional opportunities 
to present evidence and argument in support of his claim.  In 
addition the veteran has been informed (see September 2002 
Board decision and development memorandum) as to VA's duty to 
assist him in obtaining evidence for his claim, what the 
evidence must show to establish his claim, what had been done 
to assist the veteran with his claim, and what information or 
evidence that VA needed from the veteran.  The Board finds 
that the information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 (West Supp. 
2001).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All VA and 
private medical records have been obtained.  The veteran has 
been afforded several VA pulmonary examinations and pulmonary 
function testing which, in the aggregate, have provided all 
the necessary clinical findings necessary to fully and fairly 
evaluate this claim.  In short, VA has fulfilled the duty to 
assist by aiding the veteran in obtaining evidence that 
relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

VA pulmonary function testing in March 1999 was interpreted 
as showing severe obstructive ventilatory defect.

On VA pulmonary examination in July 1999, the veteran 
complained that his shortness of breath was getting worse.  
He was currently on three inhalers.  VA pulmonary function 
testing in July 1999 revealed that the FEV1/VC ratio was 
reduced.  The reduced FEV1 suggested the presence of severe 
obstructive ventilatory impairment.

On VA pulmonary examination in December 2002, it was noted 
that the veteran had a history of severe chronic obstructive 
pulmonary disease (COPD).  He was on oxygen at home.  He 
reported a gradual decline in his exercise tolerance that 
started in the late 1970s.  He complained of dyspnea on 
walking 50 feet.  The veteran had been placed on home oxygen 
therapy in March 2000 when his ambulatory saturation was 
found to be a 89 percent hall walk study.  Pulmonary function 
testing showed a Diffusion Capacity of the Lung for Carbon 
monoxide (DLCO) to be 21 percent of predicted.  The 
impression was severe COPD.  The veteran was assessed as 
being severely limited in his exercise capacity and activity 
due to obstructive lung disease.  The clinical data to 
include spirometry, lung volume measurement and x-rays showed 
the presence of severe obstructive ventilatory defect and 
hyperinflation air trapping.  The data did not show any 
evidence of another pulmonary disease process contributing to 
the veteran's symptoms and disability.  


Analysis

Service connection is in effect for pleural cavity injury, 
evaluated as 20 percent disabling under DC 6845 of VA's 
Schedule for Rating Disabilities, 38 C.F.R.     Part 4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594. 38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The VA Schedule for Rating Disabilities provides 60 percent 
rating where a pulmonary function study demonstrates a 
(Forced Expiratory Volume ) FEV-1 of 40 to 55 percent 
predicted, or; (Forced Expiratory Volume in one second to 
Forced Vital Capacity) FEV-1/FVC of 40 to 55 percent, or; 
(Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method) DLCO (SB) of 40 to 55 percent of 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/mn. (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Diagnostic Code 6845 (2002)

A 100 percent rating is provided where a pulmonary function 
study demonstrates an FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent, or; 
DLCO (SB) of less than 40 percent of predicted value, or; 
maximum exercise capacity less than 15 ml/kg/min. oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6845 (2002).

In this case, the evidence of record shows that the veteran 
underwent VA pulmonary function tests in March 1999 and 
December 2002.  On both occasions, testing showed the 
presence of severe obstructive ventilatory defect.  Pulmonary 
function testing in December 2002 also showed a DLCO of 21 
percent of predicted.  Pulmonary function testing in July 
1999 suggested the presence of severe obstructive ventilatory 
impairment.  

On examination in December 2002, the veteran reported 
suffering from dyspnea after walking 50 feet.  Significantly, 
the veteran had been placed on home oxygen therapy since 
March 2000.  The examiner concluded, based on clinical data 
to include spirometry, lung volume measurement and x-rays, 
that the veteran suffered from severe obstructive ventilatory 
defect and hyperinflation air trapping.  

Based on recent pulmonary function testing that shows a DLCO 
of less than 40 percent of predicted value, along with the 
fact that the veteran's condition requires home oxygen 
therapy, the criteria for a 100 percent disability evaluation 
under Diagnostic Code 6845 have been met.  Accordingly, the 
Board concludes that the evidence supports the assignment of 
a 100 percent disability evaluation for the service connected 
pleural cavity injury.


ORDER

Entitlement to the assignment of a 100 percent evaluation for 
the service connected left pleural cavity injury is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

